UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Under Rule 14a-12 VAALCO ENERGY, INC. (Name of Registrant as Specified in Its Charter) NANES DELORME PARTNERS I LP NANES BALKANY PARTNERS LLC NANES BALKANY MANAGEMENT LLC JULIEN BALKANY DARYL NANES LEONARD TOBOROFF CLARENCE COTTMAN III (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: -2- PRELIMINARY COPY SUBJECT TO COMPLETION DATED MAY 5, 2008 NANES DELORME PARTNERS I LP May [], 2008 Dear Fellow Stockholder: Nanes Delorme Partners I LP (“Nanes Delorme Partners”) and the other participants in this solicitation are the beneficial owners of an aggregate of 4,700,000 shares of common stock of VAALCO Energy, Inc. (“VAALCO” or the “Company”), representing approximately 8.0% of the outstanding shares of common stock of the Company.For the reasons set forth in the attached Proxy Statement, we do not believe that the Board of Directors of the Company is acting in the best interests of its stockholders.We are therefore seeking your support at the annual meeting of stockholders (the “Annual Meeting”) scheduled to be held at the Holiday Inn Houston-Near the Galleria, 3131 West Loop South, Houston, Texas 77027 on June 4, 2008 at 10:00 a.m. (local time) for the following: 1. To elect our three nominees (the “Nominees”) to the Board of Directors to serve as Class I directors in opposition to the Company’s three incumbent Class I directors whose terms expire at the Annual Meeting; 2. To ratify the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for 2008; and 3. To transact any other business that may properly come before the Annual Meeting or any adjournment(s) of such meeting. We are not seeking control of the Board of Directors at the Annual Meeting and our Nominees if elected would represent a minority of the members of the Board.However, we hope that this election contest sends a strong message to the remaining incumbent directors that stockholders are not satisfied with the Company’s current performance, management and corporate governance. We urge you to carefully consider the information contained in the attached Proxy Statement and then support our efforts by signing, dating and returning the enclosed GOLD proxy card today.The attached Proxy Statement and the enclosed GOLD proxy card are first being furnished to the stockholders on or about May [], 2008. If you have already voted for the incumbent management slate, you have every right to change your vote by signing, dating and returning a later dated proxy. If you have any questions or require any assistance with your vote, please contact MacKenzie Partners, Inc., which is assisting us, at their address and toll-free numbers listed on the following page. Thank you for your support. /s/ Julien Balkany Julien Balkany Nanes Delorme Partners I LP -3- If you have any questions, require assistance in voting your GOLD proxy card, or need additional copies of our proxy materials, please call MacKenzie Partners, Inc. at the phone numbers listed below. 105
